Exhibit 10.9

SUBLEASE AGREEMENT

This Sublease Agreement (“Sublease”), dated as of April 3, 2017 (the “Effective
Date”), is by and between MERRIMACK PHARMACEUTICALS, INC., a Delaware
corporation, having a mailing address at One Kendall Square, Suite B7201,
Cambridge, MA 02139 (“Sublandlord”), and IPSEN BIOSCIENCE, INC., a Massachusetts
corporation, domiciled at 650 East Kendall Street, Cambridge, MA 02142
(“Subtenant”).

WHEREAS, Sublandlord is the tenant under that certain Indenture of Lease dated
August 24, 2012 (the “Original Lease”), by and between ARE-MA Region No. 59, LLC
(as successor to DWF IV ONE KENDALL, LLC, a Delaware limited liability company,
who is in turn the successor to RB KENDALL FEE, LLC, a Delaware limited
liability company) (“Prime Landlord”) and Sublandlord, as amended by that
certain First Amendment of Lease dated March 18, 2013 (the “First Amendment”),
Second Amendment of Lease dated September 12, 2013 (the “Second Amendment”),
Third Amendment of Lease dated February 23, 2015 (the “Third Amendment”), Fourth
Amendment of Lease dated July 22, 2015 (the “Fourth Amendment”) and Fifth
Amendment of Lease dated April 3, 2017 (the “Fifth Amendment” and collectively
with the Original Lease, the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment, and as may be further amended, the “Primary
Lease”); and

WHEREAS, pursuant to the Primary Lease, Sublandlord leases certain premises
located in Buildings 600/650/700 (the “Building”) at One Kendall Square,
Cambridge, MA 02139, as more particularly described in the Primary Lease (the
“Demised Premises”), consisting of approximately 163,102 rentable square feet
(excluding basement and storage space); and

WHEREAS, Sublandlord desires to sublease a portion of the Demised Premises to
Subtenant together with the non-exclusive right to use certain common areas made
available to Sublandlord under the Primary Lease, and Subtenant desires to
sublease a portion of the Demised Premises from Sublandlord, in accordance with
the terms and conditions of this Sublease.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.Demise. Sublandlord hereby leases to Subtenant, and Subtenant hereby leases
from Sublandlord, for the Term (defined in Section 2(a) below) and upon the
conditions

 

--------------------------------------------------------------------------------

 

hereinafter provided, that portion of the Demised Premises comprising
approximately 70,237 rentable square feet located in the Building (the
“Subleased Premises”), as depicted and as further described on the floor plans
attached hereto as Exhibit A.

2.Term.

(a)The term of this Sublease (“Term”) shall commence on the Effective Date and
shall expire at midnight on June 30, 2019 (“Sublease Expiration Date”), unless
sooner terminated in accordance with the terms and conditions of this Sublease.

(b)In the event that Sublandlord shall, in its sole discretion, exercise its
option to extend the term of the Primary Lease (per section 29.14 of the Primary
Lease), Sublandlord shall deliver to Subtenant a copy of the Extension Notice
delivered to Prime Landlord. Provided that Subtenant is not in default of any of
its obligations under this Sublease beyond applicable notice and cure periods,
Subtenant shall have the option to extend the Term of this Sublease for such
additional period as indicated in the Extension Notice (the “Extended Term”) by
giving Sublandlord written notice no later than 60 days after receipt from
Sublandlord of a copy of the Extension Notice. The final date of the Term as
extended by this Section 2(b) shall be deemed to be the new Sublease Expiration
Date.

(c)Without limiting Subtenant’s rights set forth in Section 2(b) hereof,
Subtenant shall not be entitled to exercise any options to extend or renew the
term of the Primary Lease. These options are expressly retained by Sublandlord
and may be exercised or waived by Sublandlord in its sole and absolute
discretion.

(d)If for any reason the term of the Primary Lease is terminated prior to the
Sublease Expiration Date, this Sublease shall terminate on the date of such
termination and Sublandlord and Subtenant shall thereupon be relieved of all
liability and obligation hereunder, except (i) liabilities and obligations which
accrued or arose prior to the date of such termination or expiration,  (ii)
liabilities and obligations relating to any breach hereof or default hereunder
prior to said date (which shall include, but not be limited to, a breach of or
default under Section 8(b) hereof), and (iii) subject to the foregoing,
Sublandlord shall return to Subtenant that portion of the Rent (as hereinafter
defined) paid in advance by Subtenant, if any, prorated as of the date of such
termination.  In the event that the termination of the Primary Lease described
in this Section 2(d) was caused solely by Sublandlord’s default under the
Primary Lease (excluding defaults in the performance or observance of any
obligations delegated to Subtenant pursuant to this Sublease) or a voluntary
termination (other than a voluntary termination following a casualty or
condemnation as permitted in the Primary Lease and referred to in Section
8(b)(ii) hereof), then, without limiting Subtenant’s rights set forth in
subparagraph (ii) above, Sublandlord shall provide reasonable assistance to
Subtenant in pursuing a direct lease with Prime Landlord for the Subleased
Premises, pursuant to Section 14 hereof.

 

--------------------------------------------------------------------------------

 

(e)To the extent that Sublandlord has received written notice of any termination
or threatened termination of the Primary Lease or otherwise has actual knowledge
that the Primary Lease will be terminated prior to the Sublease Expiration Date,
Sublandlord shall promptly provide written notice to Subtenant.

3.Permitted Use. Subtenant shall use and occupy the Subleased Premises solely in
accordance with, and for any purpose that is permitted under, the terms of the
Primary Lease and for no other purpose.

4.Payment of Base Rent and Additional Rent.

(a)Subject to Section 9(b) below, Subtenant agrees to pay base rent (“Base
Rent”) for the use and occupancy of the Subleased Premises in an amount equal to
the Yearly Rent (as defined in the Primary Lease) required to be paid by
Sublandlord as tenant under the Primary Lease for the Subleased Premises as set
forth on Schedule 1 hereto. Base Rent is triple net.

(b)Base Rent for any Extended Term shall be equal to the Yearly Rent required to
be paid by Sublandlord as tenant under the Primary Lease for the Subleased
Premises for the Extended Term (which shall include any retroactive payment
Sublandlord is required to pay to Prime Landlord pursuant to Section 29.15(B) in
the event the Yearly Rent for such Extended Term is not determined until a date
later than the commencement of the Extended Term).

(c)Base Rent shall be paid in equal monthly installments in advance, on the
first (1st) day of each calendar month during the Term of the Sublease, except
that the first monthly installment of Base Rent shall be paid by Subtenant to
Sublandlord at the time of execution and delivery of this Sublease.

(d)In addition to Base Rent, commencing on the Effective Date and continuing
throughout the Term, Subtenant shall pay to Sublandlord the following: (i) the
Subtenant’s Pro Rata Share (as defined below) of all amounts required to be paid
under the Primary Lease, other than the “Yearly Rent”, on account of Operating
Costs (including Building Operating Costs and Common Area Operating Costs) and
Taxes (including Building Taxes and Common Area Taxes); (ii) utilities billed to
or paid by Sublandlord under the Primary Lease to the extent relating solely to
the Subleased Premises and not otherwise paid directly by Subtenant or through
Subtenant’s Pro Rata Share of Operating Costs and Taxes; (iii) any other costs
and expenses incurred or payable by Sublandlord attributable solely to the
Subleased Premises due to Subtenant’s activity in the Subleased Premises which
are not paid directly by Subtenant or through Subtenant’s Pro Rata Share of
Operating Costs and Taxes, provided, however, Subtenant shall not be responsible
for the cost of any additional charge for services unless such services were
provided to the Subleased Premises at Subtenant’s request; and (iv) monthly
parking payment, as described in Section 21 below (all the foregoing amounts

 

--------------------------------------------------------------------------------

 

plus any other amounts payable by Subtenant hereunder are collectively referred
to as “Additional Rent” and together with the Base Rent, the “Rent”). The
“Subtenant’s Pro Rata Share” is the quotient derived by dividing the rentable
square footage of the Subleased Premises by that of the Building or the Complex,
as applicable, and approximately equates to: (i) for amounts applicable to the
Building, 29.0% (derived by dividing the rentable square footage of the
Subleased Premises (70,237) by that of the Building (242,236) (the “Building
Share”)), and (ii) for amounts applicable to the Common Area, 11.0% (derived by
dividing the rentable square footage of the Subleased Premises (70,237) by that
of the Complex (639,586) (the “Common Area Share”)). The Subtenant’s Pro Rata
Share shall be subject to equitable adjustment to account for any changes to the
applicable square footages.

(e)Except as otherwise set forth herein, all Rent shall be due and payable
without demand therefor unless otherwise designated by Sublandlord and, unless
expressly set forth herein, without any deduction, offset, abatement,
counterclaim or defense. The monthly installments of Rent payable on account of
any partial calendar month during the Term of this Sublease, if any, shall be
prorated.

(f)The Additional Rent described in Section 4(d)(i) shall be based on the
projected Operating Costs and Taxes calculated by the Prime Landlord under the
Primary Lease. The Additional Rent described in Section 4(d)(i) and 4(d)(iv)
shall be payable to Sublandlord in equal monthly installments on the same
schedule as payment of the Base Rent; all other Additional Rent shall be paid to
Sublandlord within twenty (20) days after Sublandlord’s written request
therefor.  Payments for any partial years shall be equitably prorated. Promptly
after receipt by Sublandlord of any Tax or Operating Cost statement from the
Prime Landlord, Sublandlord shall deliver a comparable statement to Subtenant,
together with copies of any relevant statements and tax bills, if any, received
by Sublandlord from Prime Landlord, setting forth the actual amount of
Subtenant’s Pro Rata Share of Operating Costs and Taxes. Any resulting
difference between amounts paid by Subtenant pursuant to Section 4(d)(i) above
and the actual Subtenant’s Pro Rata Share of such expenses during the applicable
period shall promptly be equitably trued up by the parties, whether by
additional payment owed to Sublandlord or by refund owed to Subtenant, which
shall be issued as a credit against the next monthly installment of Rent then
due and payable or as a reimbursement if determined after the end of the Term.
In the event that Subtenant disputes the correctness of any such accounting,
Subtenant shall notify Sublandlord thereof and Subtenant shall have the right to
request such additional information from Sublandlord as is reasonably necessary
to verify the correctness of Subtenant’s Pro Rata Share of Operating Costs and
Taxes. If it is determined that Sublandlord overstated Subtenant’s Pro Rata
Share, Sublandlord shall credit such overstatement against the monthly
installments of Rent next due and payable under this Sublease (or refund such
amount if the Term has ended); similarly, if it is determined that Sublandlord
understated Subtenant’s Pro Rata Share, Subtenant shall pay such

 

--------------------------------------------------------------------------------

 

understatement together with the monthly installment next due and payable under
this Sublease (or as a cash payment if the Term has ended).

(g)Subtenant shall not be responsible for any penalties, interest or other costs
incurred by Sublandlord under the Primary Lease that are caused by (i)
Sublandlord’s failure to pay rent to Prime Landlord in a timely manner in
accordance with the Primary Lease, unless such failure is caused by Subtenant’s
default or failure to make timely payments to Sublandlord in accordance with
this Sublease, or (ii) a breach of the Primary Lease or this Sublease by, or the
acts or negligence of Sublandlord or its agents, representatives, sublessees,
employees or invitees (except to the extent such breach, negligence or acts were
caused by Subtenant or its agents, representatives, sublessees, employees or
invitees).

(h)If Sublandlord shall receive a refund or credit of any Additional Rent
amounts from Prime Landlord pursuant to the terms of the Primary Lease,
Sublandlord shall promptly notify Subtenant thereof and shall, within ten (10)
days after receipt of such refund or credit, refund or credit to Subtenant the
applicable portion thereof, if any, constituting amounts paid by Subtenant to
Sublandlord (or directly by Subtenant to Prime Landlord) hereunder.

(i)If Subtenant fails to pay any installment of Rent within five (5) days after
the due date of such payment, Subtenant shall pay to Sublandlord, as Additional
Rent, interest at the Default Rate (hereinafter defined) from the due date of
such payment to the date payment is made. “Default Rate” shall mean a rate per
annum equal to the lesser of: (i) 5% in excess of the prime rate then currently
charged to customers of the largest national bank (N.A.) located within Boston
on the due date of such Base Rent or Additional Rent; and (ii) the highest rate
of interest permitted by applicable laws.

5.Security Deposit.  

(a)Within fifteen (15) business days of the execution and delivery of this
Sublease, Subtenant shall deposit with Sublandlord a security deposit (“Security
Deposit”) in the amount of Two Hundred Seventy Five Thousand and Forty Five
Dollars ($275,045) as security for the full and faithful performance by
Subtenant of Subtenant's obligations hereunder. The Security Deposit may be in
the form of cash or a clean, stand-by, irrevocable letter of credit, in form and
substance and issued by and drawn on a bank reasonably satisfactory to
Sublandlord.

(b)In the event that Subtenant is in default of its obligations under the
Sublease, which default continues beyond the applicable notice and cure period,
then the Sublandlord shall have the right, at any time after such event, without
giving any further notice to Subtenant, to draw down from said Security Deposit
(a) the amount necessary to cure such default or (b) if such default cannot
reasonably be cured by the expenditure of money, the amount which, in
Sublandlord’s reasonable opinion, is necessary to satisfy

 

--------------------------------------------------------------------------------

 

Subtenant’s liability on account thereof. In the event of any such draw by the
Sublandlord, Subtenant shall, within fifteen (15) business days of written
demand therefor, deliver to Sublandlord additional funds to restore the Security
Deposit to its original amount. In addition, in the event of a termination of
this Sublease based upon the default of Subtenant, or a rejection of the
Sublease pursuant to the provisions of the Federal Bankruptcy Code (in
connection with Subtenant’s bankruptcy), Sublandlord shall have the right to
draw upon the Security Deposit (from time to time, if necessary) to cover the
full amount of damages and other amounts due from Subtenant to Sublandlord under
the Sublease. Any amounts so drawn shall, at Sublandlord’s election, be applied
first to any unpaid rent and other charges which were due prior to the filing of
the petition for protection under the Federal Bankruptcy Code. Subtenant hereby
covenants and agrees not to oppose, contest or otherwise interfere with any
attempt by Sublandlord to draw down from said Security Deposit in accordance
with this Section 5(b) including, without limitation, by commencing an action
seeking to enjoin or restrain Sublandlord. Subtenant also hereby expressly
waives any right or claim it may have to seek such equitable relief in such an
instance. In addition to whatever other rights and remedies Sublandlord may have
against Subtenant, if Subtenant breaches its obligations under this paragraph,
Subtenant hereby acknowledges that it shall be liable for any and all damages
which Sublandlord may actually suffer as a result of any such breach.  

(c)Upon request of Sublandlord or any (prospective) purchaser or mortgagee of
the Building, Subtenant shall, at its expense, reasonably cooperate with
Sublandlord in obtaining an amendment to or replacement of any letter of credit
which Sublandlord is then holding so that the amended or new letter of credit
reflects the name of the new owner of the Building.

(d)To the extent that Sublandlord has not previously drawn upon the Security
Deposit and to the extent that Subtenant is not otherwise in default of its
obligations under the Sublease as of the termination date of the Sublease,
Sublandlord shall return same to Subtenant within thirty (30) days after the
later of (i) the termination of the Term and (ii) Subtenant’s vacation of the
Subleased Premises.

6.Primary Lease.

(a)Subtenant hereby covenants to perform the covenants and undertakings of
“Tenant” under the Primary Lease and to abide by the terms of the Primary Lease
to the extent the same are applicable to the Subleased Premises during the term
of this Sublease, and shall not do or permit to be done any act which shall
result in a violation of any of the terms and conditions of the Primary Lease,
including, without limitation, complying with the use provisions set forth in
Section 5 of the Primary Lease, insurance and indemnity provisions set forth in
Section 15 of the Primary Lease and the hazardous material provisions set forth
in Section 29.11 of the Primary Lease. Subject to Section 12 hereof, Subtenant
acknowledges and agrees that performance by Sublandlord of its obligations
hereunder are conditioned upon due performance by Prime Landlord of its
corresponding

 

--------------------------------------------------------------------------------

 

obligations under the Primary Lease and that Sublandlord shall not be in default
under this Sublease for failure to render services or to perform obligations
that are the responsibility of the Prime Landlord under the Primary Lease except
as otherwise set forth herein. Sublandlord shall have all of the rights and
privileges of the Prime Landlord under the Primary Lease as against Subtenant
and, as between the parties hereto, Subtenant agrees to observe and perform all
of the terms, covenants and conditions on Sublandlord’s part to be observed and
performed under the Primary Lease incorporated herein and applicable to the
Subleased Premises.  As between Sublandlord and Subtenant, subject to Section
6(b) hereof, Subtenant shall be entitled to all of the rights and privileges of
the Sublandlord as tenant under the terms of the Primary Lease as and to the
extent expressly incorporated by reference into this Sublease and solely with
respect to the Subleased Premises.

(b)Provisions of the Primary Lease which do not directly or indirectly pertain
to the Subleased Premises or which are expressly addressed within provisions of
this Sublease shall not apply to this Sublease, and, in any case, the following
numbered paragraphs of the Primary Lease shall not apply to this Sublease:
Exhibit 1, Sheet 1 and Sections 4.1(a)(1) and (2); 4.1(c); 4.2(B),(C),(D) and
(F); 4.4; 4.5; 8.1(b) and (c); 9.7; the third sentence of 14.1, 29.13, 29.14
(except as applicable to Section 2(b) hereof), 29.15, 29.16; 29.19 (except as
applicable to Section 21 hereof); 29.20 of the Original Lease; the First
Amendment; the Second Amendment; the Third Amendment (except for Schedule 1) and
Sections 1, 3, 4, 5, 6, 9, 10, 12 and 13 of the Fourth Amendment. In addition,
the time limits contained in the Primary Lease for Sublandlord, as “Tenant”, to
give notices, make demands or perform any act, covenant or condition or to
exercise any right, remedy or option, are, as applied to Subtenant, modified
herein by shortening the same in each instance by three (3) days. In case such
time limits in the Primary Lease are for less than seven (7) days, those time
limits are instead modified herein by shortening the same by two (2) business
days; provided, however, in no event shall the time limits imposed be less than
one (1) business day.

7.Subordination to Primary Lease.

This Sublease is subject and subordinate to the Primary Lease. A redacted copy
of the Primary Lease is attached hereto as Exhibit B.

8.Representations, Warranties and Covenants of Sublandlord.

(a)Sublandlord represents and warrants the following is true and correct as of
the date hereof:

(i)Sublandlord is the tenant under the Primary Lease, has the capacity to enter
into this Sublease with Subtenant, and has obtained Prime Landlord's consent to
this Sublease.

 

--------------------------------------------------------------------------------

 

(ii)The Primary Lease attached hereto as Exhibit B is a true, correct and
complete copy of the Primary Lease, is in full force and effect, and has not
been further modified, amended or supplemented except as expressly set forth
herein.

(iii)Sublandlord has not received any written notice, and has no actual
knowledge, of any default, or any condition which, with the giving of notice or
passage of time, would give rise to a default, by Sublandlord or Prime Landlord
under the Primary Lease.

(iv)Sublandlord has not received any written notice that any work is required
under the Primary Lease or by applicable law to be done in the Subleased
Premises.

(v)Sublandlord has not received any written notice that the Subleased Premises
are in violation of any applicable laws, ordinances, codes, rules or
regulations.

(vi)Sublandlord has the right to sublease to Subtenant the Subleased Premises.

(b)Sublandlord covenants and agrees that so long as Subtenant is not in default
hereunder, Sublandlord:

(i)shall observe and perform the terms, provisions, covenants, and conditions of
the Primary Lease to be observed and performed by Sublandlord, except to the
extent that such terms, provisions, covenants, and conditions are Subtenant’s
responsibility hereunder; and

(ii)shall not cause the Primary Lease to terminate, except pursuant to a right
of termination arising out of casualty or condemnation expressly set forth in
the Primary Lease (provided that nothing herein shall require Sublandlord to
exercise any extension option under the Primary Lease); and

(iii)shall not amend the Primary Lease in a manner that is more adverse to the
Subleased Premises than to the entirety of the Demised Premises or which denies
Subtenant the right to use and occupy the Subleased Premises for the purpose and
as provided under this Sublease.

9.AS-IS Condition; Decommissioning.

(a)Subject to Section 9(c), as of the Effective Date, the Subleased Premises
shall be delivered to Subtenant in broom clean, “as-is” condition and free of
all personal property not otherwise being transferred or temporarily consigned
to Subtenant in connection with Subtenant’s acquisition of certain aspects of
Sublandlord’s business. Subject to Section 9(b), Sublandlord shall have no
obligation to furnish or supply any

 

--------------------------------------------------------------------------------

 

work, services, furniture, fixtures, equipment or decorations or to prepare the
same for Subtenant’s occupancy or to pay any allowances therefor.

(b)By the dates set forth below in this paragraph, Sublandlord, at its sole cost
and expense, shall deliver to Subtenant a decommissioning report evidencing that
the laboratories approximated on Exhibit C hereto (the “Former Labs”) have been
decommissioned in accordance with applicable laws and the standards set by the
American National Standards Institute (“ANSI”) in Publication “Z9.11-2016
Laboratory Decommissioning” or any successor standards published by ANSI, and
which report shall also include the radiation decommissioning of the Subleased
Premises as required per Section 29.11(f)(1) of the Primary Lease (the
“Decommissioning Report(s)”). Subtenant shall permit reasonable access to the
Former Labs for Sublandlord and its service providers to complete the
Decommissioning Reports, provided that such access shall be subject to adherence
to Subtenant’s reasonable requirements for access by third parties, and
provided, further, that Sublandlord, its agents, employees, or contractors shall
use reasonable efforts to minimize any interference with Subtenant’s operations
within the Subleased Premises during any access. The deadline for completion of
the Decommissioning Report for the laboratories on the “blue” side of the 4th
Floor Space in Building 700 (the “Blue Labs”, approximated on Exhibit C-1) is
May 15, 2017. The deadline for completion of the Decommissioning Reports for the
laboratory on the “orange” side of the 4th floor in Building 700 and the
“upstream” process development laboratories in the 4th Floor Space in Building
600 (all as approximated on Exhibit C-2) is June 15, 2017. Pending delivery of
the required Decommissioning Reports covering the laboratories comprising the
Former Labs, Rent on the Former Labs shall be adjusted, prorated daily and on a
laboratory-by-laboratory basis, as follows: (a) from the Effective Date until
the relevant deadline for the Decommissioning Report, Ipsen shall be obligated
to pay 50% of the Rent that would otherwise be due on each laboratory for which
the relevant Decommissioning Report has not been delivered; (b) from the
deadline for the Decommissioning Report until delivery of the relevant
Decommissioning Report, Ipsen shall not be obligated to pay Rent that would
otherwise be due on each laboratory for which the relevant Decommissioning
Report has not been delivered; and (c) notwithstanding (a) and (b), from the
date of delivery of the Decommissioning Report covering any of the relevant
laboratories for which a Decommissioning Report is required, whether before or
after the deadline for such report, Ipsen’s obligation to pay full Rent on each
such laboratory shall resume. For purposes of the Rent adjustment described in
the preceding sentence, the parties have agreed on the approximate square
footage of each of the Former Labs as indicated on Exhibit C; the parties may
agree to verify such square footages within thirty (30) days following the
Effective Date.  Square footage of the Former Labs will be calculated in
accordance with the American National Standard Method of Measuring Floor Area in
Office Buildings, ANSI/BOMA Z65.1-2010.  

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding Section 9(a), Sublandlord shall be permitted to keep
laboratory furniture, equipment and materials in the Former Labs beyond the
Effective Date. Sublandlord shall, at its sole cost and expense, remove such
laboratory furniture, equipment and materials as soon as reasonably possible
following the Effective Date, but in no event later than April 30, 2017.
Subtenant shall permit reasonable access to the Former Labs for Sublandlord and
its service providers to complete its removal of such laboratory furniture,
equipment and materials, provided that such access shall be subject to adherence
to Subtenant’s reasonable requirements for access by third parties, provided,
further, that Sublandlord, its agents, employees, or contractors shall use
reasonable efforts to minimize any interference with Subtenant’s operations
within the Subleased Premises during any access. Sublandlord shall, at its sole
cost and expense, repair any damage resulting from the removal of Sublandlord’s
laboratory furniture, equipment and materials.

10.Leasehold Improvements.

Without limiting any other provisions of this Sublease, Subtenant shall obtain
Sublandlord’s prior written consent for all leasehold improvements to the
Subleased Premises (“Subtenant’s Work”) and in connection with such approval
shall submit to Sublandlord all Plans and Specifications (as defined below)
therefor, and the names of all contractors, engineers, architects, technicians
and mechanics effecting same. Sublandlord’s prior consent shall not be
unreasonably withheld, conditioned or delayed, and, if required under the
Primary Lease, shall be further subject to the prior written consent of the
Prime Landlord. All Subtenant’s Work shall be completed in accordance with the
terms and conditions of this Sublease and the Primary Lease. Subtenant shall be
responsible for the preparation of construction plans and specifications,
including but not limited to architectural, mechanical, electrical, plumbing,
life-safety and other building systems and interfaces therewith (collectively,
the “Plans and Specifications”), and any specialty engineering necessary for the
completion of Subtenant’s Work. All third-party out-of-pocket costs for
reviewing and approving the Plans and Specifications incurred by Sublandlord
and, to the extent Sublandlord or Subtenant receives an invoice relating thereto
from Prime Landlord, by Prime Landlord, in connection with Subtenant’s Work,
shall be deemed Additional Rent hereunder and due promptly following delivery of
detailed invoices for same to Subtenant. Without limitation, Sublandlord may
condition its consent on Subtenant’s delivery of customary insurance and
indemnities from Subtenant and its contractors.

11.End of Term.

Upon the expiration or other termination of this Sublease, Subtenant shall
peaceably quit and surrender to Sublandlord the Subleased Premises and all
alterations and additions thereto made by Subtenant, broom clean, in the same
order, repair and condition which Sublandlord is required to maintain such
premises pursuant to the

 

--------------------------------------------------------------------------------

 

Primary Lease. Subtenant shall not be required to remove or restore any
alterations or improvements that were made by Subtenant as a part of Subtenant’s
Work except to the extent that Prime Landlord has provided written notice in
advance (at the time the Subtenant’s Work is approved) that such Subtenant’s
Work be removed. On or before the Sublease Expiration Date, Subtenant shall
remove all of its personal property and shall repair any damages to the
Subleased Premises or the Building caused by the removal thereof or of any other
systems or infrastructure installed by Subtenant. On or before the Sublease
Expiration Date or earlier termination or expiration of this Sublease, all
laboratory space shall be returned to Sublandlord appropriately decontaminated
and decommissioned (with applicable reports delivered to Sublandlord) and in the
same good working order and condition as they were on the Effective Date,
reasonable wear and tear, fire or other casualty excepted. The obligations of
Subtenant hereunder shall survive the expiration or earlier termination of this
Sublease.

12.Performance By Sublandlord.

Notwithstanding any other provision of this Sublease, Sublandlord shall have no
obligation (a) to furnish or provide, or cause to be furnished or provided, any
repairs, restoration, alterations or other work, or electricity, heating,
ventilation, air-conditioning, water, elevator, cleaning or other utilities or
services, or (b) to comply with or perform or, except as expressly provided in
this Sublease, to cause the compliance with or performance of, any of the terms
and conditions required to be performed by Prime Landlord pursuant to the terms
of the Primary Lease; provided, however, that Subtenant shall expressly be
afforded the rights and remedies set forth in Section 8.6 of the Primary Lease
with respect to the Subleased Premises but only to the extent that Sublandlord
has first been afforded such rights and remedies by Prime Landlord. Subtenant
hereby agrees that Prime Landlord is solely responsible for the performance of
the foregoing obligations. Notwithstanding the foregoing, upon the written
request of Subtenant, Sublandlord shall make a written demand upon Prime
Landlord to perform its obligations under the Primary Lease with respect to the
Subleased Premises if Prime Landlord fails to perform same within the time frame
and in the manner required pursuant to the Primary Lease; provided that
Subtenant shall reimburse Sublandlord for any and all reasonable out of pocket
costs and expenses (including reasonable out of pocket attorneys' fees) actually
incurred by Sublandlord in connection therewith. If Subtenant is not permitted
to do so independently, Sublandlord, at Subtenant’s sole cost and expense,
agrees upon written request from Subtenant to promptly exercise commercially
reasonable efforts to pursue all remedies available to Sublandlord under the
Primary Lease as requested by the Subtenant.

13.No Privity of Estate; No Privity of Contract.

Nothing in this Sublease shall be construed to create privity of estate or
privity of contract between Subtenant and Prime Landlord.

 

--------------------------------------------------------------------------------

 

14.No Breach of Primary Lease.

 

Neither Sublandlord nor Subtenant shall do or permit to be done any act or
thing, or omit to do anything, which constitutes a breach or violation of any
term, covenant or condition of the Primary Lease, notwithstanding such act,
thing or omission is permitted under the terms of this Sublease.

 

During the Term, nothing in this Sublease shall prohibit Subtenant from
negotiating directly with the Prime Landlord for a direct lease for the
Subleased Premises which shall be effective upon the expiration or early
termination of the Term, and upon Subtenant’s request, Sublandlord shall
reasonably cooperate in good faith with, and reasonably assist Subtenant, at
Subtenant’s expense, in Subtenant’s efforts to obtain a direct lease from the
Prime Landlord for the Subleased Premises.

15.Defaults.

(a)If Subtenant fails to cure a default under this Sublease within any
applicable grace or cure period contained in the Primary Lease (including any
applicable grace and cure periods set forth in Section 21.7 of the Original
Lease, and as any such applicable grace or cure period is modified by Section 6
herein), Sublandlord, after ten (10) days' notice to Subtenant, shall have the
right, but not the obligation, to seek to remedy any such default on the behalf
of, and at the expense of, Subtenant, provided, however, that in the case of:
(i) a life safety or property related emergency; or (ii) a default which must be
cured within a time frame set forth in the Primary Lease which does not allow
sufficient time for prior notice to be given to Subtenant, Sublandlord may
remedy any such default without being required first to give notice to
Subtenant. Any reasonable out of pocket cost and expense (including without
limitation reasonable out of pocket attorneys' fees and expenses) so incurred by
Sublandlord shall be deemed Additional Rent and shall be due and payable by
Subtenant to Sublandlord within twenty (20) days after notice from Sublandlord.

(b)If Sublandlord defaults under any of the material terms or provisions of this
Sublease and does not seek to cure the same within a period of thirty (30) days
after written notice from Subtenant that such a default exists, or within a
reasonable period of time thereafter if such default cannot reasonably be cured
within thirty (30) days, then Subtenant may seek to cure such breach in any
manner, or exercise any remedy, in each case which is provided by law, in
equity, or under this Sublease (including, but not limited to, the right of
specific performance, damages, or mandamus). All reasonable and necessary sums
expended by Subtenant to cure any such defaults of Sublandlord shall be payable
within twenty (20) days after demand and presentation of supporting
documentation to Subtenant by Sublandlord. If Sublandlord fails to reimburse
Subtenant within such twenty (20) day period, then in addition to any other
remedies that Subtenant

 

--------------------------------------------------------------------------------

 

may have in law or in equity, Subtenant may deduct such amounts from subsequent
installments of Rent due to Sublandlord under this Sublease.

16.Consents.

Whenever the consent or approval of Sublandlord is required, Subtenant shall
also be obligated to obtain the written consent or approval of Prime Landlord,
if required pursuant to the terms of the Primary Lease. Sublandlord shall make
such consent request to Prime Landlord on behalf of Subtenant and Subtenant
shall provide any information or documentation that Prime Landlord is entitled
to request under the Primary Lease. Subject to the limitations set forth in this
Sublease, Subtenant shall reimburse Sublandlord, not later than twenty (20) days
after written demand by Sublandlord, for any fees and disbursements of
attorneys, architects, engineers or others charged by Prime Landlord in
connection with any consent or approval requested by Subtenant. Sublandlord
shall have no liability to Subtenant for Prime Landlord’s failure to give its
consent or approval. Sublandlord shall promptly notify Subtenant when Prime
Landlord has agreed or declined to provide any such consent.

17.Right to Additional Space. Should Sublandlord determine that it no longer
requires the use of any portions of the Demised Premises which it then leases
from Prime Landlord, then Sublandlord shall not enter into any binding agreement
to sublease such space to any unaffiliated third party without first offering,
in writing, to sublease such space to Subtenant at then market terms for such
space. Subtenant shall have ten (10) days to elect to exercise its right to
sublease the entirety of such space after receiving written notice from
Sublandlord, and upon such election the parties will promptly enter into an
amendment to this Sublease on mutually agreeable terms (subject to Prime
Landlord’s prior written consent, as applicable). If Subtenant fails to exercise
its right to additional space within the time period set forth above, then
Sublandlord shall have the right to sublease such space or any portion thereof
to any third party on terms that are not materially more favorable to the
sublessee than those offered to Subtenant. Notwithstanding the foregoing,
Subtenant’s right described in this Section 17 shall not apply to the 5th floor
of the Building.

18.Assignment or Subletting.

Subtenant shall not sublet all or any portion of the Subleased Premises or
assign, encumber, mortgage, pledge or otherwise transfer this Sublease (by
operation of law or otherwise) or any interest therein, without the prior
written consent of: (a) Prime Landlord, if required under any the Primary Lease,
or (b) Sublandlord, not to be unreasonably withheld, conditioned or delayed,
provided that Sublandlord’s consent shall not be required for assignment or
sublease of the Subleased Premises, or any portion thereof, by Subtenant to a
Permitted Transferee of Subtenant, as described in Section 16 of the Primary
Lease.

 

--------------------------------------------------------------------------------

 

19.Holdover; Indemnity; Insurance.

(a) Any holding over by Subtenant beyond the expiration date of this Sublease
shall be deemed unlawful unless expressly consented to by Sublandlord in
writing.  In the event of any such holding over by Subtenant, Subtenant shall
pay to Sublandlord all rental and other charges due to Prime Landlord pursuant
to Section 22 of the Primary Lease and Sublandlord shall be entitled to any and
all remedies in law or in equity by reason of such unlawful holding over by
Subtenant.

(b) Subtenant shall indemnify and hold harmless Sublandlord from any claims,
liabilities, damages, costs and expenses (including reasonable out of pocket
attorneys’ fees) (“Claims”) that Sublandlord incurs as a result of a breach by
Subtenant of this Sublease, provided however that such indemnification liability
shall be reduced to the extent that Sublandlord’s negligence or willful
misconduct caused such Claims.  Sublandlord shall indemnify and hold harmless
Subtenant from any Claims that Subtenant incurs as a result of a breach by
Sublandlord of this Sublease or the Primary Lease, provided however that such
indemnification liability shall be reduced to the extent that Subtenant’s
negligence or willful misconduct caused such Claims.  Notwithstanding the
foregoing, in no event will either Sublandlord or Subtenant be liable to the
other for any indirect, special, consequential or incidental damages, including
loss of profit and loss of goodwill, however caused and on any theory of
liability, arising in any way out of this Sublease, except in a case of gross
negligence or willful misconduct.

(d) Subtenant shall procure, and keep in force and pay for, insurance coverage
in accordance with the coverages and conditions (including waiver of subrogation
and right of recovery) required under the Primary Lease, and shall provide
certificates of insurance to Sublandlord at or prior to the Effective Date.

(e) The provisions of this Section 19 shall survive the termination of this
Sublease.

20.Release; Waiver of Subrogation.

Subtenant hereby releases Sublandlord or anyone claiming through or under
Sublandlord by way of subrogation or otherwise to the extent that Sublandlord so
releases Prime Landlord pursuant to the terms of the Primary Lease. Subtenant
hereby releases Prime Landlord or anyone claiming through or under Prime
Landlord by way of subrogation or otherwise to the extent that Sublandlord
releases Prime Landlord pursuant to the terms of the Primary Lease.  Subtenant
shall cause its insurance carriers to include any clauses in, or endorsements
on, any insurance policy in favor of Sublandlord, Prime Landlord and any
additional parties, which Sublandlord is required to include pursuant to the
provisions of the Primary Lease.  

 

--------------------------------------------------------------------------------

 

21.Parking.

Subtenant shall have the right, but not the obligation, to sublease a total of
71 parking spaces from Sublandlord in the OKS Garage that serves the Subleased
Premises. Subtenant shall pay Sublandlord fair market rates, such rate being the
rate then charged to Sublandlord without mark-up pursuant to Section 12 of the
Fourth Amendment and Section 29.19 of the Original Lease, which may change from
time to time in accordance with the terms of the Primary Lease, for such spaces,
which as of the Effective Date is $310/space. Nothing in this Sublease shall
prohibit Subtenant from negotiating directly with OKS Garage for the use of the
required parking spaces. In the event Subtenant enters into a direct parking
agreement with OKS Garage for the spaces described in this Section 21, Subtenant
shall be permitted to pay the applicable rates for such parking spaces directly
to Prime Landlord rather than to Sublandlord.

22.Janitorial Services; Signage; Access; Loading Dock; Other Amenities.

Subtenant shall supply its own cleaning and rubbish removal from the Subleased
Premises. Subject to the Primary Lease, (i) Subtenant shall be allowed standard
signage (consistent with that of other tenants in the Building) at the entrance
to the Subleased Premises, (ii) Subtenant’s employees shall have access to the
Subleased Premises and any Common Areas consistent with that of other tenants in
the Building, which is currently, twenty-four (24) hours per day, seven (7) days
per week; (iii) as applicable, Subtenant shall have shared access to the common
area loading dock and the Rooftop Mechanical Area (subject to the terms of the
Primary Lease regarding the use of such rooftop space, including all consent and
notice requirements), and (iv) Subtenant shall be permitted to use the Complex
fitness center at times and on terms consistent with that of other tenants in
the Building.  

23.Electricity; Gas Service; Emergency Generator.

Subtenant shall contract and pay for electricity and natural gas directly to the
applicable utility company. Subtenant and Sublandlord shall each be responsible
for the upkeep and maintenance of the emergency generators listed in the table
below as indicated in the column entitled “Primary Responsibility for Upkeep”,
but each shall be entitled to pass through some of the expenses of such upkeep
and maintenance to the other party to the extent indicated in the parentheticals
in such column (if any) for the period of time that such party is using the
generators listed in the table below. Sublandlord represents and warrants that
the emergency generators listed below are in good working condition in all
material respects as of the Effective Date.  To the extent the spaces served by
such existing generators (or new generators) are changed during the Term, the
maintenance responsibilities and/or pass-through allowances shall be equitably
adjusted to reflect actual use of the existing (or new) generators by the
respective party.  

 

--------------------------------------------------------------------------------

 

 

Spaces served

Generator description

Location of generator

% of generator capacity

Primary Responsibility for Upkeep

Nano manufacturing suite

Cummings 100kW

Roof, Bldg 500

100% Subtenant

Subtenant

4th floor 600 (QC & QA labs)

Kohler 80 KW

Roof, Bldg 600

100% Subtenant

Subtenant

2nd floor 600/700

Cummings 450KW

Roof, Bldg 600

95% Sublandlord (2nd floor); 5% Subtenant (mfg warehouse)

Sublandlord (pass through 5% of expenses to Subtenant)

4th /5th Floor 700

CPI 115KW

Roof, Bldg 700

75% Subtenant (Bldg 700 labs-4th floor); 25% Sublandlord (Bldg 700 labs-5th
floor)

Subtenant (pass through 25% of expenses to Sublandlord)

 

24.Notices.

All notices and other communications required or permitted under this Sublease
shall be given in the same manner as in the Primary Lease. Notices shall be
addressed to the addresses set forth below:

To Subtenant at:

Ipsen Bioscience, Inc.

650 East Kendall Street

Cambridge, MA 02142

Attn: John Kehoe


with a copy to:

François Garnier, EVP General Counsel

65 quai Georges Gorse

92100 Boulogne Billancourt

France
Email: francois.garnier@ipsen.com

With a copy (which shall not constitute notice) to:

Dechert LLP

1900 K Street, NW

Washington, DC 20006

Email: tony.chan@dechert.com

Attn: Tony Chan

 

To Sublandlord at:

Merrimack Pharmaceuticals, Inc.

One Kendall Square, Suite B7201

Cambridge, MA 02139

Attn: Brian Kickham

 

--------------------------------------------------------------------------------

 

 

25.Brokers.

Sublandlord and Subtenant each represent to the other that it has not dealt with
any broker in connection with this Sublease, except that Subtenant has been
represented by, and shall be responsible for any fees due to, Jones Lang LaSalle
(“JLL”) arising from Subtenant’s representation by JLL. Sublandlord and
Subtenant each indemnify and hold harmless the other from and against all Claims
incurred by one party resulting from a breach of this representation and
warranty by the other party. This Section 25 shall survive the expiration or
earlier termination of this Sublease.

26.Entire Agreement.

This Sublease contains the entire agreement between the parties with respect to
the subject matter contained herein and all prior negotiations and agreements
are merged herein. In the event any provisions of this Sublease are held to be
invalid or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Sublease shall remain
unaffected.

27.Amendments and Modifications.

This Sublease may not be modified or amended in any manner other than by a
written agreement signed by Sublandlord and Subtenant.

28.Successors and Assigns.

The covenants and agreements contained in this Sublease shall bind and inure to
the benefit of Sublandlord and Subtenant and their respective permitted
successors and assigns.

29.Counterparts.

This Sublease may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original for all purposes, and all
such counterparts shall together constitute but one and the same instrument. A
signed copy of this Sublease delivered by either facsimile or e-mail shall be
deemed to have the same legal effect as delivery of an original signed copy of
this Sublease.

30.Defined Terms.

All capitalized terms not otherwise defined in this Sublease shall have the
definitions contained in the Primary Lease.

 

--------------------------------------------------------------------------------

 

31.Choice of Law.

This Sublease shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Massachusetts, without regard to conflict of law rules.

32.Purchase Agreement. Nothing in this Sublease shall abrogate or abridge any
rights or responsibilities arising from that certain Asset Purchase and Sale
Agreement, dated as of January 7, 2017, between Sublandlord and Ipsen S.A., a
société anonyme duly organized and existing under the laws of France. Subtenant
is a subsidiary of Ipsen S.A.

33.Confidentiality.

Sublandlord and Subtenant acknowledge that their respective businesses require
maintaining the confidentiality of information, correspondence and records
pertaining to such businesses. Sublandlord and Subtenant agree to cause their
respective employees and persons visiting the Demised Premises and Subleased
Premises to respect such confidentiality at all times.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.

 

 

SUBLANDLORD:

MERRIMACK PHARMACEUTICALS, INC.

 

By

/s/ Jeffrey A. Munsie

 

 

 

 

 

 

Name:

Jeffrey A. Munsie

 

 

Title:

General Counsel

 

 

 

SUBTENANT:

IPSEN BIOSCIENCE, INC.

 

By

/ s/ Alexandre Lebeaut

 

 

 

 

 

 

Name:

Alexandre Lebeaut

 

 

Title:

President

 

 




 

--------------------------------------------------------------------------------

 

Schedule 1

Basement

Storage Space (1,894 sq. ft.)*

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-6/30/19

$           1,894.00

$       1.00

 

1st Floor

1st Floor Space (Nano-manufacturing) (8,437 sq. ft.)

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           33,748.00

$       4.00

5/1/17-4/30/18

$           34,451.00

$       4.08

5/1/18-6/30/19

$           35,154.17

$       4.17

 

Additional 1st Floor Space (249 sq. ft.)

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$                 996.00

$       4.00

5/1/17-4/30/18

$             1,016.75

$       4.08

5/1/18-6/30/19

$             1,245.00

$       5.00

 

Former OmniGuide Space (5,687 sq. ft.)

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$             20,378.42

$        3.58

5/1/17-4/30/18

$             20,852.33

$        3.67

5/1/18-6/30/19

$             21,326.25

$        3.75

 

Chemical Storage Space (1st floor) (491 sq. ft.)

Period

Monthly  Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$             1,923.08

$       3.92

5/1/17-4/30/18

$             1,964.00

$       4.00

5/1/18-6/30/19

$             2,004.92

$       4.08

 

2nd Floor

600 Expansion Space & Hallway Space (2nd floor) (7,964 sq. ft.)*  

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           32,519.67

$       4.08

5/1/17-4/30/18

$           33,183.33

$       4.17

5/1/18-6/30/19

$           33,847.00

$       4.25

 

 

--------------------------------------------------------------------------------

 

4th Floor

4th Floor Space (30,626 sq. ft.)  

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           120,589.88

$       3.94

5/1/17-4/30/18

$           123,142.04

$       4.02

5/1/18-6/30/19

$           125,694.21

$       4.10

 

Additional Space (4,773 sq. ft.)

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           18,694.25

$       3.92

5/1/17-4/30/18

$           19,092.00

$       4.00

5/1/18-6/30/19

$           19,489.75

$       4.08

 

Expansion Space I (8,763 sq. ft.)

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           34,321.75

$       3.92

5/1/17-4/30/18

$           35,052.00

$       4.00

5/1/18-6/30/19

$           35,782.25

$       4.08

 

Expansion Space II (1,353 sq. ft.)*

Period

Monthly Rent

Monthly Base Rent per Rentable Square Foot

Effective Date-4/30/17

$           4,284.50

$       3.17

5/1/17-4/30/18

$           4,397.25

$       3.25

5/1/18-6/30/19

$           4,510.00

$       3.33

 

*represents partial space from description in Primary Lease

 

Total

Square feet

70,237

Effective Date - 4/30/17

$           269,349.55 Base Rent/month

5/1/17-4/30/18

$           275,044.70 Base Rent/month

5/1/18-6/30/19

$           280,947.55 Base Rent/month

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DESCRIPTION OF SUBLEASED PREMISES

 

Basement, 1st floor

•         Nano-liposome suite and warehouse

•         Limited operator office space

•         Chemical Storage Space

•         Storage

 

2nd floor

•         Warehouse space

•         Office space

 

4th floor

•         QC Labs

•         Nano PD labs

•         Office space

•         Document storage for QA

•         Additional Warehouse Space

 

 

[Floorplans attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

[g20170510201640392695.jpg]

 

Storage Space

Exhibit 2b lease plan (storage Space)

Not included

Merrimack98rsf

Included

Storage 1,234rsf

Not included

Storage 9,30rsf

Included

 

One kendall square-building 700 basement floor

July 2,2012

Total 2,922rsf

 

One kendall square

 

 

 

 

59

--------------------------------------------------------------------------------

 

 

[g20170510201640416696.jpg]

 

First Floor Space First Floor Space Exhibit 2 lease plan (existing lab\office
premises) 1 One kendall square – building 600,650,700-1st floor (8,437rsf) 1 st
floor space One kendall square nano faculty (all included)  

 

 

 

--------------------------------------------------------------------------------

 

 

[g20170510201640440697.jpg]

 

Additional First Floor Space Exhibit a-2, first amendment lease plan for
additional 1 st floor space  Addgene 7145(*feb 2016) Omniguide(june 2013)5687
rsf Minepoint (Dec 2016)76rsf Liberty mutual (Feb 2017) 1,692rsf Liberty mutual
(feb 2017)971rsf Vacant 1,531rsf Sports & physical therapy (dec 2014) 1,745 rsf
Merrimack 491 rsf Omnigude 200rsf (june 2013) Merrimack 8,437 rsf rsf (june
2019) Igem 4,4681rsf (mar 2016) Sports & physical therapy (dec 2014) 1,745rsf
One kendall square – building 600,650,700-1st floor Jan 02, 2013 One kendall
square 00440158.doc\6

 

 

 

--------------------------------------------------------------------------------

 

[g20170510201640465698.jpg]

 

EXHIBIT B-OUTLINE OF FORMER OMNIGUIDE SPACE This plan is intended only to show
the general outline of the Fonner OmniGuide Space as of the date of this
Amendment. Any depiction of interior windows, walls, cubicles, modules,
furniture and equipment on this plan is for illustrative purposes only, but does
not mean that such items exist. Landlord is not required to provide, install or
construct any such items. It does not in any way supersede any of Landlord's
rights set forth in the Lease or this Amendment with respect to arrangements
and/or locations of public parts of the Building. It is not necessarily to
scale; any measurements or distances shown should be taken as approximate. The
inclusion of elevators, stairways, electrical and mechanical closets, and other
similar facilities for the benefit of occupants of the Building does not mean
such items are part of the Fonner OmniGuide Space. Former OmniGuide
Space  Former omeniguide space Lease exhibit:bulding 700-floor 1 Dincowest, one
kendall square, Cambridge, na,  R.e. dinneen architects & planners,inc.

 

 

 

 

--------------------------------------------------------------------------------

 

[g20170510201640488699.jpg]

 

Chemical Storage Space 2 Exhibit 2d lease plan (chemical storage space) Exbit 2d
Lease plan (chemical storage space) Merrimack Chemical storage 491 rsf One
kendall square- building 600,650,700-1st floor

 

 

 

 

--------------------------------------------------------------------------------

 

[g20170510201640508700.jpg]

 

600 Expansion Space + Hallway Space 600 Expansion Space (2nd floor) 4 Exhibit
a-1,frist amendment lease plan for 600 expansion space and hallway space
Expanses space 2nd floor  Excluding hatched space 7964 of 8939 sq.ft Warehouse
and office   second floor plan building 600,650,700 one Kendall square Feb.
15.2013 8155rsf 784rsf    00440158.doc\6

 

 

 

--------------------------------------------------------------------------------

 

 

[g20170510201640535701.jpg]

 

4th Floor Space 4th floor mezzanine B6004th floor 11,878rsf Proposed premises
B700 one kendall sqjare the beal companies Harrison mulhern architects may
16,2012 b600 4th floor 18,748rsf total 30,676rsf 00416396.docx\11

 

 

00416396.DOCX/11

57

--------------------------------------------------------------------------------

 

 

 

[g20170510201640558702.jpg]

 

Additional Space (4th Floor) 4th floor mezzanine Proposed premises B700 one
kendall sqjare the beal companies Harrison mulhern architects may 16,2012 b650
4th floor 4.773rsf additional space allow mfg ware house 6 00416396.docx\11

 

 

 

--------------------------------------------------------------------------------

 

 

[g20170510201640582703.jpg]

 

Expansion Space I 4th floor mezzanine 8,763rsf Proposed premises B700 one
kendall sqjare the beal companies Harrison mulhern architects may 16,2012
expansion spaceI 00416396.docx\11

 

 

00416396.DOCX/11

60

--------------------------------------------------------------------------------

 

 

[g20170510201640604704.jpg]

 

Expansion Space II Not including mezzanine space 2,035rsf 4th floor mezzanine
2,0354th flr mezz(b650) 1,353rsf 4th flr (b650) 3,388rsf Proposed premises B700
one kendall sqjare the beal companies Harrison mulhern architects may 16,2012
expansion spaceII 00416396.docx\11  

 

 

00416396.DOCX/11

61

--------------------------------------------------------------------------------

 

EXHIBIT B

PRIMARY LEASE + AMENDMENTS

 

[To be attached]

 




1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

APPROXIMATE LOCATION OF FORMER LABS

 

[Floorplan attached]

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

[g20170510201640639705.jpg]

 

Exhibit C-1 Former Labs Blue Labs 5,413 RSF Proposed premises B700 one kendall
sqjare  the beal companies  Harrison mulhern architects  may 16,2012 b6004th
floor 18,748rsf total 30,676rsf 00416396.docx\11

 

 

00416396.DOCX/11

57

--------------------------------------------------------------------------------

 

 

[g20170510201640662706.jpg]

 

Exhibit C-2 Former Labs 4 th floor mezzonine Laboratory on 'orange' side of 4th
floor of Building 7003,873 RSF B6004th floor 11,878rsf Proposed premises B700
one kendall sqjare the beal companies Harrison mulhern architects may 16,2012
b6004th floor 18,748rsf total 30,676rsf "Upstream" laboratories in 4th Floor
Space of Building 600 3,330 RSF 00416396.docx\11

 

 

 

00416396.DOCX/11

58